EXHIBIT 10.4

 

INDEPENDENT ADJUSTING FIRM AGREEMENT



This agreement, entered into this 25th day of March, by and between Universal
Adjusting Corporation, a Florida corporation (hereinafter “Universal”), and
Vendor, having its principal place of business at PO Box 836 Deerfield Beach, FL
33443 (hereinafter “Vendor”).
 

WITNESS THAT:



WHEREAS, Universal adjusts insurance claims on personal property insurance
written by Universal Property & Casualty Insurance Company (“UPCIC”) in the
state of Florida; and
 

WHEREAS, Vendor owns, employs, or has contractual relationships with a number of
property adjusters which are qualified to provide independent adjusting services
to Universal; and
 

WHEREAS, Universal and Vendor each desire that Vendor provide its property
adjusting services for Universal so as to provide the highest possible level of
claims service;
 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, Vendor and Universal agree as follows:
 




1.0           Term of Agreement





This Agreement will begin on the Effective Date, and will continue thereafter
until terminated by either party upon thirty (30) days’ prior written notice;
provided, however, that Universal may terminate this agreement immediately upon
any suspension or revocation of any license, appointment or authorization
required of Vendor or its adjusting personnel in the conduct of Vendor’s
business. This agreement will apply to the completion of daily claim
assignments. Catastrophe assignments will be addressed with modified guidelines.
Nothing in this Section alters the terms of Section 4.0 specifying that
Universal does not commit to make any minimum number of assignments under this
Agreement, it being understood that Universal retains sole discretion whether
and when to allocate assignments to the Vendor. Provisions of this Agreement so
designated will survive termination of the Agreement. Other than for those
provisions that are stated in the Agreement to survive termination, Universal
shall have no further liabilities or obligations under this agreement upon
termination, except to pay Vendor any amount due under invoices submitted for
services performed prior to the termination.




2.0         Property Adjusting Services





2.1          Fraud
 

Universal expects that Vendor adjusters will review all claims for possible
fraud, and alert the Universal Claim handler or call the Universal fraud hotline
at ___ to report any suspected fraudulent activity. Vendor is responsible for
ensuring that all adjusters designated by it for handling UPCIC claims have read
all anti-fraud procedures and materials provided from time to time by Universal.

 

2.2          Compliance with Adjusting Procedures and Requirements

 

--------------------------------------------------------------------------------

 



Vendor agrees that it will complete all assignments under this Agreement in
accordance with claims adjusting standards provided from time to time by
Universal, and in accordance with applicable statutes and administrative rules.



3.0       Relationship of Parties



3.1         Independent Contractor



Vendor is an independent contractor to Universal, which constitutes the sole
relationship between Universal and Vendor under this Agreement. Neither Vendor
nor any of its employees, or any of Vendor’s subcontractors or agents will be
deemed to be employees of Universal. Vendor is responsible for determining the
legal means and methods by which it carries out claims assignments allocated to
it by Universal. Universal will pay the Vendor by the job (i.e., by claim
assignment), and the Vendor is solely responsible for its own expenses in
connection with carrying out each job, including without limitation vehicle
expenses, license costs, supplies, materials, and the like.



3.2          Vendor Employees and Subcontractors     



Vendor has the sole authority and responsibility to employ licensed, qualified
and experienced employees, in order to fulfill its obligations under this
Agreement. Vendor is responsible for the activities and performance of its
employees and subcontractors. Vendor will be solely responsible for the payment
of all compensation and benefits due to its employees including payment of all
employment related taxes and workers’ compensation insurance premiums. Vendor
acknowledges that as an independent contractor, neither it nor its adjusters
will receive any such benefits from Universal or any affiliate thereof.
 



4.0          Allocation of Business



Universal intends to utilize Vendor’s adjusting services on an as needed basis
and makes no commitment to the total volume or the volume in any particular
region. No sustained level of volume persisting over a period of time and shall
be construed as a commitment or representation of future volume. This
arrangement will be non-exclusive.



5.0          Quality Assurance/Right to Audit



5.1          Periodic Quality Reviews



Vendor may be subject to periodic quality reviews by Universal, based on the
performance criteria set forth in Section 7. Vendor agrees to maintain full and
complete records of all transactions related to this Agreement for a period of
not less than two (2) years, or for such longer period as may be required by
law. This provision shall survive the termination of this Agreement.



5.2          Onsite Audit





Universal has the right to audit or engage others to audit Vendor adjusting
services in conjunction with all claims assignments under this Agreement.


--------------------------------------------------------------------------------

 

6.0         Compliance/Licensing



Vendor warrants and represents that it will perform all services under this
agreement in accordance with all applicable jurisdictional laws and regulations.
Vendor further warrants and represents that Vendor, its employees and
subcontractors have, and will continue to maintain, all required state and
federal licenses and/or certifications. Vendor must notify Universal immediately
of any expiration, nonrenewal, revocation, or suspension affecting any licensed
required of Vendor or its individual adjusters, and of any felony charges or
charges pertaining to the business of insurance filed against Vendor or any
individual adjuster.

 

7.0          Performance Criteria




Universal in its sole discretion may evaluate Vendor on the performance
objectives set forth in the remainder of this section



7.1          Contact Time 



The Vendor’s adjuster must contact the owner of the property to be inspected
within 48 hours of receipt of the assignment. Inspections must take place within
forty-eight (48) hours of contact. These standards will be audited by Universal
on a per file basis. Failure to contact within the required timeframe or notify
Universal of the status and reason for such failure as audited by Universal will
result in a service credit as set forth in Appendix I.



7.2          Completion of Estimate





The Vendor’s adjuster will inspect the property and submit a final or a status
report back to Universal within seven (7) calendar days of receipt of
assignment. Additional reports will be due on the 15th day, 30th day and every
30 days thereafter until the final closing report is received. These standards
will be audited by Universal on per file basis. Failure to complete the estimate
or status back to Universal, as audited by Universal, will result in a service
credit as set forth in Appendix I.



7.3          Estimate Severity



Universal will re-inspect properties examined by Vendor adjusters in comparison
to standard adjusting practices and accepted software pricing. This
re-inspection can be performed by a Universal Representative, a Universal
re-inspector, an independent claims specialist, or by an experienced desk
adjuster. Universal expects that vendor adjustments will be no more that 20%
above the value submitted by Universal re-inspector on a per file basis. These
standards will be audited by Universal on a regular basis. Failure to meet these
standards will result in a joint review by Vendor and Universal

 





8.0          Hold Harmless and Indemnification

--------------------------------------------------------------------------------

Vendor shall perform its work under this Agreement at its own risk. Vendor
assumes all responsibility for the condition of worksites, travel, and for any
tools, materials, equipment or the like used by the Vendor.
 

9.0          Agreement Modification



This agreement along with the approved fee schedule between Universal and Vendor
constitutes the entire agreement with respect to the subject matter herein
described. This agreement may only be modified in writing and signed by an
authorized officer of each party; provided, however, that nothing in this
Section prevents Universal from updating or modifying claims handling procedures
from time to time.

 

10.0        Governance



The laws of Florida shall govern the construction, enforcement, operation and
validity of this agreement.



11.0        Assignment



Neither party may assign this Agreement without the express written consent of
the other party.

 

 

12.0        Invalidity



Should any part of this Agreement, for any reason, be declared invalid, such
decision shall not affect the validity of any remaining portion. Such remaining
portion shall remain in force and effect as if this Agreement had been executed
with the invalid portion eliminated.



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
they day and year first written above.





Universal Property & Casualty

 

Vendor

By:

 /s/ Michael Moran

 

By:

 

(Signature)

 

(Signature)

Name:

Michael Moran

 

Name:

 

(Printed)

 

(Printed)

Title:

Executive Vice President of Claims

 

Title:

 

(Printed)

 

(Printed)

Date:

3/26/07

 

Date:

       





--------------------------------------------------------------------------------

APPENDIX I – VENDOR COMPENSATION



--------------------------------------------------------------------------------





1.     Billing and Invoice Requirements

Invoices are due with the final report.



2.      Pricing



   Non-Cat pricing





Range

Fee

0 – 1,500

$202.13

1,501 – 2,500

$311.85

2,501 – 3,500

$391.88

3,501 – 5,000

$450.45

5,001 – 7,500

$527.18

7,501 – 10,000

$588.23

10,001 and up

T&E





Denial claims are billed at time and expense
 

2.2    When applicable, official report, telephone, taxes and other adjuster
expenses shall be billed at cost.



3.          Service Infractions (to be applied to the final bill)
 



1) Failure to contact the claimant within the required timeframe

10% per incident

2) Late appraisal or failure to notify Universal of the status of a late report

10% per incident

3) Failure to notify of any information that would substantially the settlement
value with proper explanation

10% per incident

4) Failure to notify of any information that may bind Universal to a non-covered
loss

10% per incident

5) Failure to comply with Unfair Claim Practices

10% per incident

6) Improper billing: (bills that do not follow Vendor – Universal Contract)

10% per bill



